Exhibit 10.3
 
MR. EVAN MCKEOWN EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 1, 2013,
(the “Effective Date”) between Health Revenue Assurance Holdings, Inc. and
Subsidiaries, a Maryland corporation (the “Company”), and Mr. Evan McKeown
(“Employee”).


RECITALS:


WHEREAS, pursuant to the terms and conditions of this Agreement, from and after
the Effective Date the Company and Employee desire for Employee to serve as the
Chief Financial Officer of the Company,  for the compensation and on the terms
and conditions set forth below; and,
 
WHEREAS, it is a condition to the consummation of the Transaction that the
Company and Employee enter into this Agreement,


NOW, THEREFORE, in consideration of the foregoing recitals and the promises and
conditions herein contained, the parties, intending to be legally bound, hereby
agree as follows:
 
1.           Employment.  The Company hereby employs Employee, and Employee
hereby accepts employment with the Company, as Chief Financial Officer for the
period set forth in Section 2 hereof, all upon the terms and conditions
hereinafter set forth.
 
2.           Term.  This Agreement shall commence on the Effective Date and
shall continue for a term of Two (2) years from and after the Effective Date
(the “Initial Term”), and shall automatically be extended for successive Two (2)
year terms thereafter (each successive term, a “Renewal Term” and, collectively
with the Initial Term, the “Term”) unless (i) at least ninety (90) days prior to
the end of the Term of this Agreement, either Employee or the Company notifies
the other in writing that Employee or the Company elects to terminate this
Agreement effective upon the expiration of the Term, or (ii) this Agreement is
terminated in accordance with the terms of Section 3 below.
 
3.           Termination of Employment by Company.
 
(a)          Termination of Employment by the Company with Cause.
 
(i)           Notwithstanding anything herein to the contrary, the Company may
terminate this Agreement at any time for Cause (as defined below).  In such
event this Agreement shall be deemed effectively terminated as of the time of
delivery of such notice.  For the avoidance of doubt, there will be no severance
pay or other special payment upon termination of employment (other than
retaining any Shares previously awarded to you).
 
(ii)          For purposes of this Agreement, “Cause” means (i) you materially
breach any of the duties or obligations under this Agreement, including any
confidentiality and proprietary obligations, (ii) your willful or grossly
negligent misconduct that is injurious to the Company, (iii) your criminal
conviction, guilty plea or plea of nolo contendere in connection with a crime
that constitutes a felony under applicable law; or (iv) the conviction for, the
admission of or confession to, or the plea of “guilty” or “no contest” to a
crime involving moral turpitude.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)          Termination of Employment by the Company and Severance Benefits
Awarded without Cause.
 
(i)           If, during the Term, the Company terminates Employee’s employment,
Employee shall receive, on the date which is thirty (30) days after the
effective date of such termination (or Employee’s estate shall receive, as soon
as practicable after Employee’s death, if earlier) in a cash severance benefit a
lump sum  calculated by (A) one (1) times the Base Salary immediately before
termination of your employment and (B) a pro-rata bonus payment based on any
bonus or incentive award plan in effect at that time and (C) any earned but
unpaid base salary and earned but unpaid bonus compensation and (D) any accrued
but unpaid vacation time in accordance with Company policies.
 
(c)           Termination of Employment Due to Death or Disability and Severance
Benefits.
 
(i)           Employee’s employment shall be deemed terminated by the Company
upon Employee’s death.  The Company may terminate Employee’s employment for
Disability.  In the event of a termination as a result of Employee’s Disability
or death, Employee (or his estate, in the case of death, or legal
representative, as applicable) shall receive, as soon as reasonably practicable
after the date of such termination and in any event no later than thirty
(30) days after the date of such termination, in a lump sum calculated by (A)
The greater of Base Salary owed or One Year’s Base Salary immediately before
termination of your employment and (B) a pro-rata bonus payment based on any
bonus or incentive award plan in effect at that time and (C) any earned but
unpaid base salary and earned but unpaid bonus compensation and (D) any accrued
but unpaid vacation time in accordance with Company policies.
 
(d)           Other Termination of Employment.
 
(i)           The other general terms and conditions which will obligate the
Company and/or it’s successors to pay severance benefits shall include your
resignation within 12 months after the occurrence of any of the following
events:
 
 
a)
A reduction in your base salary

 
 
b)
A material change in your authority, duties or responsibilities. A material
adverse change in your authority, duties or responsibilities includes without
limitation, your ceasing to be the Chief Financial Officer, or your no longer
being part of the executive team.

 
You must provide the Board with written notice within 60 days after the
occurrence of one or more of the above events, and the Board will have 30 days
during which it may remedy the condition so identified.
 
(ii)          Any outstanding stock options, restricted share awards,
performance grants and the like held by Employee on Employee’s last day of
service shall become fully vested and remain exercisable for the life of such
award and shall not be forfeited for any reason whatsoever.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Base Salary.  The Company shall pay Employee an annual salary of
(ONE-HUNDRED FIFTY THOUSAND ($150,000.00) DOLLARS) payable according to the
customary payroll practices of the Company for the then current period. The
annual base salary may be increased, but not decreased, from time to time as
determined by the Board.
 
5.           Expenses.  Employee shall be entitled to timely reimbursement of
all reasonable expenses incurred by employee in the performance of duties in
accordance with the Company’s policies.
 
6.           Benefits.  Employee shall be entitled to participate in all of the
Company’s health, disability, insurance, 401(k) and other employee benefit
programs and equity programs for which management employees of Company are
generally eligible.
 
7.           Executive Bonus Program.  Employee shall be entitled to participate
in any executive bonus program implemented for executives of the Company and
approved by the Board.
 
8.           Additional Incentive Awards.  Additional incentive awards,
restricted stock and stock options may be granted to you at the discretion of
the Board.
 
9.           Vacation.  Employee shall be entitled to four weeks paid vacation
per year.
 
10.         Taxes.  The Company shall make provision for the reporting and
withholding of any federal, state or local income and payroll taxes that may be
required to be withheld from the amounts or benefits payable pursuant to the
terms of this Agreement and shall pay amounts withheld to the appropriate taxing
authorities.
 
11.         Early Employee Resignation. In the event Employee voluntarily
resigns within the term of this Agreement then the Employee shall not be
entitled to any benefits on date of resignation and the Company’s obligations
under this Agreement will cease.
 
12.         Benefits Following A Change in Control of the Company.
 
To the extent that during the Term there shall be a Change in Control as
hereinafter defined, notwithstanding any term to the contrary in this Agreement,
the Executive shall be entitled to receive the Change in Control Compensation,
as hereafter defined.
 
For purposes of this Agreement, a “Change in Control" means the occurrence of
any one or more of the following:
 
 
(i)
The consummation of a reorganization, merger, share exchange, consolidation, or
sale or disposition of all or substantially all of the assets of the Company or
transfer of voting securities of the Company of at least 50% immediately before
the transaction.

 
 
(ii)
The Company's shareholders approve a complete liquidation or dissolution of the
Company.

 
 
(iii)
Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; and for this purpose, any
individual who becomes a member of the Board after the date of this Agreement
whose election, or nomination for election by holders of the Company's Voting
Securities, was approved by the vote of at least a majority of the individuals
then constituting the Incumbent Board shall be considered a member of the
Incumbent Board.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(iv)
Any transfer of ownership or control in which a new person or entity obtains a
fifty percent or greater ownership interest in voting securities.

 
For all purposes of this Agreement, the term Change in Control Compensation
shall mean the sum of (A) any and all earned but unpaid Base Salary and earned
but unpaid bonus compensation as of the date of the Change in Control; and (B)
two (2) times the Base Salary; and (C) two (2) times the average bonus paid by
the Company to Executive for the two (2) full calendar years immediately prior
to the Change in Control; and (D) any accrued but unpaid vacation time in
accordance with Company policies. The Change in Control Compensation shall be
paid to Executive within ten (10) days of the Change in Control. In addition,
any outstanding stock options and unvested restricted stock and stock awards
held by Executive as of the Change in Control shall become vested and
exercisable as of such date, and shall remain exercisable as of the life of the
option.
 
For avoidance of confusion, in the event of a Change in Control, the Executive
shall be entitled to the Change of Control Compensation and not the Termination
Compensation.
 
In the event that the employee is terminated and within one (1) year of
termination the Company enters into a change in control than employee shall be
entitled to the Change of Control Compensation.
 
13.         Amendment and Waiver.  This Agreement shall not be altered, amended
or modified except by written instrument executed by the Company and
Employee.  A waiver of any term, covenant, agreement or condition contained in
this Agreement shall not be deemed a waiver of any other term, covenant,
agreement or condition, and any waiver of any default in any such term,
covenant, agreement or condition shall not be deemed a waiver of any later
default thereof or of any other term, covenant, agreement or condition.
 
14.         Notices.  All notices and other communications hereunder shall be in
writing and delivered by hand, by first class registered or certified mail,
return receipt requested, postage prepaid, or by a nationally recognized courier
service, addressed as follows:
 

If to Company, to: Ms. Andrea Clark, Chief Executive Officer & Chairman
8551 W. Sunrise Boulevard
Suite 304
Plantation, Florida 33322
Telephone: (954) 472-2340
Telecopier: (954) 370-0157
            If to Employee, to:   Mr. Evan McKeown
840 NW 90th Ter
Plantation, Florida 33324
   

 
 
4

--------------------------------------------------------------------------------

 

 
Either party may from time to time designate a new address by notice given in
accordance with this Section.  Notice and communications shall be effective when
actually received by the addressee.
 
15.         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
16.         Entire Agreement.  Except as otherwise specifically noted herein,
this Agreement forms the entire agreement between the parties hereto with
respect to the subject matter contained in the Agreement.  This Agreement shall
supersede all prior agreements, promises and representations regarding the
subject matter of this Agreement.
 
17.         Survival of Employee’s Rights.  All of Employee’s rights hereunder,
including but not limited to his rights to compensation and benefits, shall
survive the termination of Employee’s employment and/or the termination of this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
HEALTH REVENUE ASSURANCE HOLDINGS, INC.
         
 
By:
/s/ Andrea Clark     Name: Ms. Andrea Clark     Title:
Chief Executive Officer & Chairman
           
EXECUTIVE
          /s/ Evan McKeown    
Mr. Evan McKeown
 

 
 
6

--------------------------------------------------------------------------------